Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 6/29/2022.  Claims 21-26, 28-33, 35-40 and 42-43 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 21 as amended distinguishes itself over the prior art by delineating a method of indexing a plurality of email attachments associated with email messages received by an email application based on a metadata document for each email attachment and a determined category for each email attachment, the indexing of each email attachment comprising: generating the metadata document for the email attachment, wherein the metadata document includes metadata from a header of the corresponding email and metadata related to the email attachment, the metadata document further including a unique identifier generated for the email attachment comprising a unique message identifier assigned to the email message and an associated message part number assigned for the email attachment to that email message; determining one or more categories of the email attachment based on the metadata document, wherein the one or more categories correspond to one or more metadata fields of the metadata document; and indexing the email attachment based on the one or more determined categories; receiving a user selection of a file folder of a plurality of file folders in a file system, wherein each file folder corresponds to a respective category of email attachments; providing a request to identify email attachments belonging to a particular category based on the user selection of the file folder; searching the index to generate search results, wherein searching the index comprises identifying email attachments belonging to the particular category, and wherein the search results correspond to one or more message identifiers and message part number combinations in the index for the particular category, each message identifier and message part number combination identifying a particular email attachment; mapping the one or more message identifiers and message part number combinations identified from the index to respective email attachment file names; and presenting the file names corresponding to the email attachments assigned to the particular category as contents of the file folder.  It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 22-26, 28-33, 35-40 and 42-43 are allowed based on the same reason(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458